Citation Nr: 0425284	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-02 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  That decision denied service connection for 
PTSD.

The Board remanded the claim in April 2001 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that the veteran 
has a current diagnosis of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in May 
2004, provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in May 1999, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VACAA notice letter in May 2004 and was 
given an ample opportunity to respond.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations, and the examination 
reports include an opinion regarding the veteran's current 
diagnosis and the etiology of such disorder.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran was seen in 
January 1970 complaining of "nervous problems."  Diagnoses 
of passive dependent personality disorder and drug abuse were 
noted.  A March 1970 service medical record noted that the 
veteran was admitted to the psychiatric service on March 
1970.  He was referred because of a history of drug abuse.  
The diagnosis was sociopathic personality, manifest as drug 
abuse.

Service personnel records note that the veteran was 
transferred to the USS Wasp in late October 1969.  Service 
personnel records indicate that the veteran did not serve in 
combat.

An April 1971 VA neuropsychiatric examination report noted 
that the veteran's chief complaints were nerves, headaches, 
earaches and stomach pains.  The veteran reported he was 
easily irritated and frustrated.  He informed the examiner 
that he had been hospitalized in service and diagnosed with a 
sociopathic personality due to drugs.  The diagnosis was 
anxiety reaction in a sociopathic personality, chronic.

A May 1996 private hospital report noted that the veteran had 
been referred to the emergency room by his physician.  He was 
admitted for psychiatric treatment.  The diagnosis was 
recurrent major depression.

A June 1996 VA outpatient note indicated a chief complaint of 
depression.  The veteran reported a history of being 
hospitalized for depression and anxiety.  The diagnoses were 
major depressive disorder and mood disorder due to medical 
conditions.

A June 1996 VA assessment stated that the veteran was 
referred for neuropsychological testing.  The diagnoses were 
somatization disorder (prominent hypochondriacal features), 
adjustment disorder with mixed anxiety and depressed mood, 
and depressive personality disorder with borderline and 
dependent features.

A November 1996 VA mental disorder examination report noted 
that the veteran reported having a difficult time during 
service.  He stated he got in trouble because he did not know 
the rules about proper clothing.  He also reported having 
difficulty because he was not given the proper tools for his 
job as an electrician.  The veteran stated he had a difficult 
time sleeping aboard ship and was given medications to help 
him sleep.  He stated he fell asleep in a barber chair one 
day and woke up in sick bay three days later.  He reported 
being transferred to a hospital and subsequently discharged 
from the military.  The veteran complained of stress, 
depression and anxiety.  The diagnoses were dysthymic 
disorder and parasomnia.

A December 1996 VA treatment note reported that the veteran 
was being seen for a follow-up.  The diagnoses were 
depressive personality disorder and anxiety.

A February 1997 letter from the veteran's private 
psychologist noted that he had treated the veteran from July 
to December of 1996.  He stated that the veteran reported 
experiencing severe distress during his military service, 
which included episodes of social isolation, ostracism, 
physical isolation and verbal abuse.  He noted that the 
veteran had diagnoses of somatization disorder, adjustment 
disorder with mixed anxiety and depression, a dysthymic 
disorder and an anxiety disorder.

VA treatment notes from April 1997 through July 1997 
reflected that the veteran was being treated for a mood 
disorder, which was associated with his medical complaints.

A January 1998 VA treatment note indicated that the veteran 
reported complaints of depression and PTSD.  The diagnoses 
were major depressive disorder, moderately severe, with 
psychotic features, rule out bipolar disorder, and 
agoraphobia without history of panic disorder.

A VA discharge summary noted that the veteran was 
hospitalized from November to December 1998.  Provisional 
diagnoses of major depressive disorder without psychotic 
symptoms and PTSD were noted.  No other comments were noted 
in the treatment record regarding the veteran's complaints or 
symptoms.

In an April 1999 statement, the veteran reported he was 
present aboard the USS Wasp when planes landed in the ocean, 
killing the pilots.  He also noted that he witnessed a flight 
deck crewmember being cut in half by a receiving cable.

VA treatment notes dated from June 1999 through December 1999 
reflected diagnoses of major depressive disorder and PTSD.

A March 2000 VA hospital report noted that the veteran 
presented at the clinic for routine follow-up for medical 
problems and stated he no longer wanted to live.  He was 
admitted to the hospital.  The admitting diagnoses were major 
depressive disorder, recurrent, severe with suicidal 
ideations and adjustment disorder with depressive features.  
A VA treatment note, dated later in March 2000, noted that 
the psychiatrist had reviewed the veteran's medical records 
and examined him.  He noted a history of PTSD.  The diagnoses 
were recurrent major depressive disorder, dysthymia and PTSD.

VA group therapy notes dated from March 2000 to February 2001 
reported that the veteran was seen in group therapy with a 
diagnosis of PTSD.

An April 2000 VA treatment note indicated that the veteran 
was seen for a PTSD assessment.  The veteran reported that he 
saw dead and dismembered bodies.  He stated that he served on 
a ship in hostile water and saw seaman killed.  He also 
reported pilots were lost at sea during combat missions and 
practice runs.  He also stated that he saw a man cut in half 
with a cable.  The veteran reported falling asleep one day 
and waking up in sickbay where he was diagnosed with PTSD.  
The diagnoses were major depressive disorder, recurrent and 
severe and PTSD.

An August 2000 private hospital report noted that the veteran 
was admitted due to feelings of severe depression.  The 
physician noted that the veteran had chronic depressions.  
The veteran reported being diagnosed with PTSD.  The 
diagnoses listed were major depression, chronic, recurrent, 
severe, without psychosis and PTSD by history.

A September 2000 private hospital report noted that the 
veteran was admitted with complaints of depression.  The 
physician noted that the veteran had a long history of 
depression and PTSD.

A February 2001 private hospital admission report noted that 
the veteran reported feeling very depressed.  The veteran 
stated he had been thinking more about his physical 
condition, his inability to do things and was becoming very 
upset by his limitations.  The private physician noted a past 
diagnosis of PTSD.  The listed diagnosis was major 
depression, severe, without psychotic features.

An April 2001 private discharge summary noted that the 
veteran had a long history of depression.  The veteran 
reported he had stopped taking all his medications and was 
not functioning.  The diagnosis was major depression, severe 
without psychosis.

An August 2002 VA PTSD examination report noted that the 
veteran had a history of anxiety problems, which contributed 
to his discharge from the military.  The examiner reviewed 
the veteran's claims folder.  The veteran reported that he 
was harassed and tormented while in the military.  He also 
reported witnessing several pilots, who were never found, 
crash into the water.  He also stated that he saw a man cut 
in half by a cable.  The listed diagnoses were anxiety 
disorder, not otherwise specified, and pain disorder 
associated with both psychological factors and a medical 
condition.  The examiner stated that the veteran had a long 
history of anxiety and physical symptoms that were related to 
psychological factors.  He noted that the veteran's anxiety 
and depression escalated about the same time the veteran 
became disabled from a back condition.  He went on to state 
that the veteran did harbor feelings of resentment and blame 
towards others regarding his perceived feelings of being 
mistreated while in the service.  He also noted that 
personality factors contributed to the veteran's inability to 
cope.  Finally, the examiner stated that the veteran did meet 
the diagnostic criteria for PTSD.

VA treatment notes from June 2002 through April 2004 
reflected continued treatment for a listed diagnosis of 
chronic PTSD.  Such treatment notes do not indicate when or 
on what basis the veteran was diagnosed with PTSD.

A May 2004 VA PTSD examination report noted that the examiner 
reviewed the veteran's claims folder and his VA medical 
records prior to the examination.  The examiner diagnosed the 
veteran with caffeine-induced anxiety disorder, nicotine 
dependence, mood disorder due to chronic pain in the back and 
knees, depressed type, and a personality disorder, not 
otherwise specified.  The examiner stated that the veteran's 
current psychiatric difficulties were likely a culmination of 
his personality disorder, which was present prior to service, 
as well as aggravating factors of his medical conditions with 
chronic pain.

A copy of the USS Wasp's 1969 command history noted the loss 
of one pilot during carrier qualifications.  This incident 
was recorded as occurring prior to October 1969, which is 
noted to be the point at which the veteran was transferred to 
the USS Wasp.  The records from the USS Wasp do not 
substantiate either of the veteran's reported stressors.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

To establish eligibility for service connection for post- 
traumatic stress disorder, there generally must be (1) a 
current medical diagnosis of post-traumatic stress disorder 
(presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred: and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

As stated above, one of the requirements necessary to 
establish service connection for PTSD is a current medical 
diagnosis of PTSD.  In that regard, the Board notes that VA 
and private treatment notes dating back to 1998 alternately 
refer to a history of and treatment for PTSD.  However, with 
the exception of an April 2000 VA treatment note, such 
treatment records apparently rely on the veteran's reported 
history of his condition and do not offer any reasoning or 
background information in support of the diagnosis of PTSD.  
The April 2000 VA treatment note reflects that the VA 
physician relied on the veteran's reported stressors when 
diagnosing the veteran with PTSD.  However, none of these 
stressors have been verified.  Moreover, the Board notes that 
in April 2000 the veteran reported to his physician that he 
served in combat, a fact that is not supported by his service 
personnel records.  The Board is not bound to accept medical 
opinions that are based on a history supplied by the veteran 
where that history is unsupported or based on inaccurate 
factual premises.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).

The Board notes that the veteran has undergone two VA PTSD 
examinations, in August 2002 and April 2004, the purpose of 
which was to determine whether he had a current diagnosis of 
PTSD.  Neither VA examiner noted a diagnosis of PTSD.  The 
August 2002 VA examiner specifically stated that the veteran 
did not meet the diagnostic criteria for PTSD.  He noted a 
long history of anxiety and physical symptoms that were 
related to psychological facts.  He diagnosed the veteran 
with an anxiety disorder and a pain disorder.  The August 
2004 VA examiner diagnosed the veteran with an anxiety 
disorder, a mood disorder and a personality disorder.  The 
August 2004 VA examiner specifically attributed the veteran's 
psychiatric problems to his personality disorder and 
aggravating medical conditions.  The Board notes that both 
examiner reviewed the veteran's claims folder, which included 
the veteran's treatment records reflecting treatment for what 
was characterized at that time as PTSD.  In this regard, the 
Board finds the recent VA examinations more probative than 
those evidentiary items that have referred to a current 
diagnosis of PTSD.  Accordingly, service connection for PTSD 
is denied.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



